
	
		I
		111th CONGRESS
		1st Session
		H. R. 2367
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2009
			Mr. Hodes introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  credit to employers for reimbursing the expenses of employees who provide
		  carpooling.
	
	
		1.Carpooling reimbursement
			 credit
			(a)In
			 GeneralSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business-related credits) is amended
			 by adding at the end the following new section:
				
					45R.Carpooling
				reimbursement credit
						(a)General
				ruleFor purposes of section 38, the carpooling reimbursement
				credit determined under this section for the taxable year is an amount equal to
				50 percent of the amount paid or incurred by the taxpayer during the taxable
				year to reimburse employees of the taxpayer for qualified carpooling
				expenses.
						(b)LimitationThe
				amount of reimbursement which may be taken into account under subsection (a)
				shall not exceed $250 with respect to any employee of the taxpayer for any
				taxable year.
						(c)Qualified
				carpooling expensesFor purposes of this section—
							(1)In
				generalThe term qualifying carpooling expenses
				means the reasonable commuting expenses paid or incurred by an employee of the
				taxpayer while providing a carpooling service.
							(2)Reasonable
				commuting expensesThe term reasonable commuting
				expenses means reasonable expenses paid or incurred in connection with
				driving a passenger automobile between an individual’s residence and place of
				employment.
							(3)Carpooling
				serviceThe term carpooling service means carrying
				as passengers (in addition to the driver) at least 2 individuals who are also
				traveling between such passenger’s residence and place of employment.
							(d)No double
				benefitNo deduction or
				credit shall be allowed under any other provision of this chapter with respect
				to the amount of the credit determined under this section.
						(e)Payments to
				State and local governmentsThe Secretary shall pay to State and
				local governments the amount of the carpooling reimbursement credit that would
				be determined under subsection (a) if such State or local government were a
				taxpayer. For purposes of section 1324 of title 31, United States Code, such
				payments shall be treated as a refunding of internal revenue collections to
				which subsection (b) of such section does not
				apply.
						.
			(b)Credit To be
			 part of general business creditSubsection (b) of section 38 of
			 such Code (relating to general business credit) is amended by striking
			 plus at the end of paragraph (34), by striking the period at the
			 end of paragraph (35) and inserting , plus, and by adding at the
			 end the following new paragraph:
				
					(36)the carpooling
				reimbursement credit determined under section
				45R(a).
					.
			(c)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 45Q the following new item:
				
					
						Sec. 45R. Carpooling reimbursement
				credit.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
